1    Arturo Hernandez-M.
     LAW OFFICES OF ARTURO HERNANDEZ-M.
2    15 South 34th Street
     San Jose, California 95116
3    Phone: (408) 729-5785
     Fax: (408) 729-0167
4    State Bar No. 108980

5    Attorney for Defendant Bertoldo Arellanes-Perez

6                                IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF CALIFORNIA
7                                       FRESNO DIVISION

8
     UNITED STATES OF AMERICA,                          )       Case No.1-19CR00042-DAD-BAM-1
9                                                       )
                                  Plaintiff,            )
10                                                      )       STIPULATION AND
            v.                                          )       ORDER TO CONTINUE
11                                                      )       STATUS CONFERENCE AND TO
                                                        )       EXCLUDE TIME FROM AUGUST
12                                                      )       26, 2019 TO SEPTEMBER 23, 2019
                                                        )
13   BERTOLDO ARELLANES-PEREZ,                          )
                                                        )
14                                Defendant,            )
                                                        )
15

16   TO THE UNITED STATES OF AMERICA AND ITS ATTORNEY OF RECORD,
17   THOMAS M. NEWMAN, A.U.S.A.; ALL COUNSEL ENTITLED TO RECEIVE
18
     NOTICE; THE CLERK OF THE ABOVE COURT; AND THE HONORABLE JUDGE
19
     BARBARA A. McAULIFFE PRESIDIING IN SAID COURT:
20
            IT IS HEREBY STIPULATED by and between the parties hereto through,
21

22   Attorney for plaintiff; Thomas M. Newman and Arturo Hernandez-M., Attorney for

23   defendant Bertoldo Arellanes-Perez ; that the Status Conference now set for August

24   26, 2019 be continued and time be excluded from August 26, 2019 to September 23,
25
     2019
26

27

28
                                                            1
1           This request is made jointly by the government and defense in order to
2
     accommodate Defense Counsel Arturo Hernandez-M who is unable to attend on
3
     August 26, 2019 due to a federal sentencing in Buffalo, New York in the matter of
4
     U.S. vs. Gerardo Ballardo; Case No: 15CR202-W. The discovery associated with
5

6    this case includes investigative reports, audio and video recordings in the Spanish

7    language, and photographs. Counsel for defendant desires additional time to review

8    discovery in this matter, conduct investigation and research related to the charges, and
9
     to consult with his client regarding a potential resolution.
10
            The parties agree that the interest of justice is served by granting this
11
     continuance and outweighs the best interests of the public and the defendant in a
12
     speedy trial. 18 U.S.C. § 3161(h)(7)(A). Further, the parties agree that time within
13

14   which the trial of this case must be commenced under the Speedy Trial Act should

15   therefore be excluded from August 26, 2019, up to and including September 23, 2019
16   at 1:00 p.m.
17
                                                            Respectfully submitted,
18

19                                                          /s/ Thomas M. Newman
     Date: August 21, 2019                                   _____________________________
20                                                          THOMAS M. NEWMAN
21                                                          Attorney for Plaintiff, U.S.A.

22
     Date: August 21, 2019                                   /s/ Arturo Hernandez -M
23                                                          ARTURO HERNANDEZ-M
                                                            Attorney for Defendant
24                                                          Bertoldo Arellanes-Perez
25

26

27

28
                                                             2
1
                                                ORDER
2
              IT IS SO ORDERED that the 2nd Status Conference is continued from August 26, 2019 to
3
     September 23, 2019 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe. Time is
4

5    excluded pursuant to 18 U.S.C. § 3161(h)(7)(A).

6

7             IT IS SO ORDERED.
8
     Dated:      August 23, 2019                             /s/ Barbara   A. McAuliffe
9                                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
